 In the Matter Of MARSH FURNITURE COMPANYandUNITED FURNI-TURE WORKERS OF AMERICA, LOCAL 291, C. I. O.Case No. 5-B-2090.-Decided February28, 1946Mr. Kenneth M. Brim,of Greensboro, N. C. andMr. J. E. Marsh,of High Point, N. C., for the Company.Mr. Bernard Hiatt,ofMartinsville, Va., for the Union.Mr. James Zett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Local 291, United Furniture Workersof America, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Marsh Furniture Company, High Point, North Caro-lina, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GeorgeL.Weasler, Trial Examiner.The hearing was held at High Point,North Carolina, on November 29, 1945. The Company and the Unionappeared and participated.'All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMarsh FurnitureCompanyis a North Carolina corporation withits principal place of businessat High Point, NorthCarolina, whereit is engaged in the manufactureof kitchencabinets.During the2 United Brotherhood of Carpenters & Joiners of America, A. F. L., also served withnotice, did not appear.66 N. L.R. B., No. 5.133 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear 1944, the Company purchased raw materials consisting mainlyof lumber, hardware panels, finishingmaterials,paints, varnishes,and packingmaterials,valuedin excessof $250,000, approximately60 percent of which was shipped to it from points outside the Stateof North Carolina.During the same period, the Company manu-factured finished goods valued inexcessof $500,000, approximately75 percent of which was sold and shipped to points outside the Stateof North Carolina.The Company admits that it isengaged incommerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Furniture Workers of America, Local 291, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusivecollective bargaining representative of its employees until it hasbeen certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number,of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,Of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including watchmen-firemen, local and over-the-road truck drivers, stockmen, machinists, and inspectors, but exclud-ing the receiving clerk, the set-in man, engineers, office clerical em-ployees, foremen and subforemen, and all other supervisory em-ployees, constitute an appropriate unit.The Company is in substantial accord with the Union as to theappropriate unit, except that it would exclude watchmen-firemen, theover-the-road truck driver, and machinists, and would include thereceiving clerk and set-in men.The Company employs three watchmen-firemen who are neithermilitarized nor deputized, do not wear uniforms, and may or may2 The Field Examiner reported that the Union submitted 98 application-for-membershipcards, and thatthereare approximately200 employees in the appropriate unit, MARSH FURNITURECOMPANY135not carry guns, as they wish.These employees have the duties ofwatching the premises, guarding against fires, and keeping fire inthe boilers.They have no monitorial duties. In accordance withour usual policy,3 we shall include them in the appropriate unit.The Company employs one over-the-road driver, who is responsibledirectly to the general superintendent, and receives a weekly salarywhich includes his expenses, while he is on the road. The two localtruck drivers, in common with the production and maintenanceemployees, are hourly paid.The over-the-road driver goes out onlong hauls, often as far as Indiana, and services customers of theCompany.Between hauls, he may help out in the plant, if he sochooses, and without any supervision. In view of the divergence ofinterest between this truck driver and the production and maintenanceemployees in regard to working conditions and in view of the dis-agreement between the parties, we shall exclude him, in accordancewith our customary practice.4The Company employs one receiving clerk who is hourly paid anddirectly responsible to the general superintendent.He spends 50percent of his time making out and checking records, and the balanceof his time handling supplies and material.He services the threereceiving stations at the plant.This receiving clerk is a plant clericalwithin our usual definition,5 and we shall include him within theappropriate unit.The Company employs one regular set-in man.He is an hourlypaid employee and appears to perform the function of a workingleadman.His rate of pay is comparable with that of the regularproduction employees and he has no supervisory authority.We shallinclude him in the appropriate unit.The Company employs one machinist whom the Company wouldexclude. It appears that he has no supervisory authority, is an hourlypaid employee, and does general maintenance mechanical work.Weshall include him in the appropriate unit.We find that all production and maintenance employees, includingwatchmen-firemen, local truck drivers, inspectors, set-in-men, themachinist, stockmen, and receiving clerks, but excluding the over-the-road truck driver, all office clerical employees, foremen and sub-foremen, and all other supervisory employees with authority to hire,$ Southwest Pump Company,63 N. L.R. B. 211;Matter ofPittsburgh Equitable MeterCompany,61 N. L. R. B. 880;Matter ofChampion Sheet Metal Company,Inc., 61N. L. R. B. 511.4 Sam Boorstein d Harry Boorstein,trading as Blue Ribbon Laundry,64 N. L. R. B.645;Matter of Rauland Corporation,62 N. L.R. B. 39;Wilsonand Company, Inc.,62 N. L.R. B. 895.s Kearney t6 Trecker Corporation,60 N. L.R.B. 148;Chicago Rawhide Manufac-turingCompany,59 N. L.R. B. 1234;DouglasAircraftCompany,Inc.,60 N. L. R. B876;Matter of Goodman Manufacturing Company,58 N. L.R. B. 531. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company contends that many of its employees are presentlyin the armed forces of the United States and requests that theseemployees be allowed to vote by mail in any election ordered by theBoard.The facts in the instant case are substantiallythe same asthose inSouthwest Pennsylvania Pipe Lines,6and we will order themail balloting of the Company's employees in the armed forces whofall within the appropriate unit, subject to the limitations hereinaftermentioned.We find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot amongemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction. In this case the Regional Director is authorizedto mail ballots to employees within the appropriate unit on militaryleave,providedone or more of the parties within seven (7) daysfrom receipt of the Direction of Election, files with the RegionalDirector a list containing the names, most recent addresses, andwork classifications of such employees.The Regional Director shallopen and count the ballots cast by mail by employees on militaryleave,providedsuch ballots are returned to and received by theRegional Director within thirty (30) days from the date they aremailed to the employees by the Regional Director?864 N. L. R. B. 1384. Itappears fromthe record in the instantproceeding thatthe normal peacetime complement of the Company averages 150 to 220 employees.Atthe time of the hearing there were 150 in the appropriate unit, and the Company doesnot anticipate any increase above the normal peacetime complement.Of the Company's89 employees in the armed forces, 12 have been discharged,of whom 11 are now work-ing for the Company.Sixty of the Company's employees in the armed forces, whileon leave, have appeared at the Company's office and evinced a desire to return to theirformer jobs.The Union interposed an objection to mail ballots.'A free interchange between the interested parties of information on the addressesand work categories of the employees to be voted by mail will be necessary to avoidchallenges and post election objections.Accordingly,the Board will make availableto all interested parties any information of this nature furnished it by any other party.In the event that the parties should send the absentee voters information or litera-ture bearing directly or indirectly on the pending elections,copies of all such documentsshould be simultaneously filed with the RegionalOfficefor inspectionby ortransmittalto the other parties.However,acceptance or transmittal of such literature by theBoard's office is not to be construed as conferring immunity on the filing party in theevent that objections are later Interposed concerning its contents.The usual principleswill apply. MARSH FURNITURECOMPANYDIRECTION OF ELECTION137By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Marsh FurnitureCompany, High Point, North Carolina, an election by secret ballotshall be conducted as early as possible, but not later than forty-five(45) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby United Furniture Workers of America, Local 291, C. I. 0., forthe purposes of collective bargaining.MR. GERA" D. REILLY took no part in the consideration of theabove Decision and Direction of Election.